       Case 1:15-cv-06293-JPC-KNF Document 119 Filed 03/11/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620



                                                                      March 10, 2021

VIA ECF

Honorable John P. Cronan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007


                 Re:      Quizet Rivera et al v. Grill on 2nd Ave LLC et al;
                          Case No. 15-cv-06293-JPC-KNF

Your Honor:

       This firm represents Plaintiffs in the above referenced matter. We write to respectfully
request an extension of time to serve the default motion papers due today, per Your Honor’s
order (Dkt. No. 115) in this matter. This is the first request of this kind.

         The reason for the request is that Plaintiffs’ counsel has been unable to obtain the last
known residential addresses of Defendants Patrick Lane and Patrick M. Brady. In addition, the
investigative services that we employed have been unable to locate Defendants due to their very
common names. Moreover, Plaintiffs do not have enough information on the Defendants, such as
their telephone numbers, to help the investigation.

      However, Plaintiffs mailed copies of the Motion for Default Judgement papers to
Defendant Garrett P. Doyle and filed the certificate of service reflecting this.

       Plaintiffs respectfully request a thirty (30) day extension to serve the default motion
papers on the remaining Defendants Patrick Lane and Patrick M. Brady.

        We thank the Court for its time and attention in this matter.

                                                                  This request is granted.     Plaintiffs shall file proof of
                                   Respectfully Submitted, service in accordance with Local Civil Rule 55.2(c)
                                                                  by April 9, 2021.
                                   /s/Catalina Sojo               SO ORDERED.
                                   Catalina Sojo, Esq.                                       ___________________________
                                                                  Date: March 10, 2021
                                                                                             JOHN P. CRONAN
                                                                  New York, New York         United States District Judge



                          Certified as a minority-owned business in the State of New York
